Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16 rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim is inclusive of computer programs.  Claim 15 recites “a computer generated image.”  Claim 16 recites A system adapted to implement a method according to claim 1. The current claim(s) do not recite sufficient structural limitations to encompass only patent eligible subject matter.
Additional structural limitations such as a non-transitory computer readable medium storing a computer program or other computer readable media defined in such a way as to exclude signal transmission media would recite subject matter within one of the four statutory categories of invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2004/0223190) in view of Arora (US 2015/0381968)

Claim 1
Oka discloses a method of construction of a computer-generated image, the computer- generated image comprising a representation of an environment, called setting image, from a point of view, and at least one location of the setting for insertion of an image of an object, comprising: 
a step of creating a setting image by applying the laws of perspective (Oka, ¶ 40: “the object area 30 to the user in which the equipment such as the camera 40 and the IPU 50 and the modeling data are prepared, and whose image can be generated (S100)…. The image generating apparatus 100 requests the camera 40 or the IPU 50 to transmit the picture shot by the camera 40 (S108). The camera 40 or the IPU 50 requested transmits the picture shot to the image generating apparatus 100 (S110)”), 
a step of generating at least one rendered or captured image of at least one object, the representation of the object in each image obeying the laws of perspective during the generation of the object image (Oka, ¶ 40: “The camera 40 or the IPU 50 requested transmits the picture shot to the image generating apparatus 100 (S110). The shot picture is continuously , the generating step being independent from the creating step, 
a step of incorporation of the object image into at least one location of the setting image, wherein the application of the laws of perspective on the object image creates an error discernible to the human eye (Oka, ¶ 52: “To composite the image of the first area and the image of the second area, the second generating unit 142 may draw the area where data is absent in a transparent color when generating the image of the second area, and the image compositing unit 150 may overwrite the image of the first area onto the image of the second area. To detect the area where data is absent caused by a shortage of information, a method can be used in which the result of the stereo vision with two or more combinations are compared and the area where the error exceeds the threshold is judged to be the area where data is absent.”), 
Oka does not explicitly disclose, but Arora makes obvious relative to the law of perspective applied at the point of view, whereby the constructed computer-generated image presents an overall perceived photorealism (Arora, ¶ 58: “Another potential use of 3D models is inserting photo-realistic renderings of products in an image or video which is otherwise impossible with just image data. Examples include adding a wrist watch to a customer's hand, 
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use photorealistic rendering.  As disclosed by Arora, use of multi-view capture to generate photorealism was known in applicant’s field of endeavor.  Therefore one of ordinary skill in the art would consider photorealistic rendering. 
Claim 6
Oka further discloses applied to at least two different points of view of the environment, the method comprising the construction of a second computer- generated image for a second point of view (Oka, ¶ 49: “FIG. 8, FIG. 9, and FIG. 10 show the pictures 34a, 34b, and 34c of the second area shot by the camera 40. FIG. 11 shows an image of a second area 36 generated based on the real shape data calculated from the picture shot”), the second setting image created in the construction of the second computer-generated image partially comprising elements of the first setting image created in the construction of the first computer-generated image and said object image (Oka, ¶ 51: “FIG. 12 shows an image generated by compositing the image of the first area shown in FIG. 7 and the image of the second area shown in FIG. 11”)
Claim 15
The same teachings and rationales in claim 1 are applicable to claim 15.
Claim 16
The same teachings and rationales in claim 1 are applicable to claim 16.

(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2004/0223190) in view of Arora (US 2015/0381968) and Loberg (US 2014/0022243)
Claim 13
Oka does not disclose, but Loberg makes obvious comprising a step of generating a shadow of the representation of the object in the object image inserted into at least one setting image (Loberg, ¶ 43: “After rendering the visual effect, the prerendering module 200 creates a "blank" 230 for the chair and a "blank" 240 for the table for the given orientation. In general, a "blank" is an accessible data file that includes a template for the given visual effect. That is, the blank represents a dissociation of the image of the element (e.g., the image of chair 205) from the rendered visual effect (e.g., the image of shadow 210). For example, FIG. 2 shows that blank 230 includes one orientation of a shadow 210a, and blank 240 includes one orientation of a shadow 220a. The prerendering module 200 then passes the created blanks 230 and 240 into the visual effects data store 120, where they can be accessed as needed.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use pre-rendered shadows.  The motivation would have been to improve processing time to allow for real time usage. 
Claim 14
Oka does not disclose, but Loberg makes obvious wherein the shadow is generated according to a predefined projection that is independent from the virtual environment (Loberg, ¶ 43: “After rendering the visual effect, the prerendering module 200 creates a "blank" 230 for the chair and a "blank" 240 for the table for the given orientation. In general, a "blank" is an accessible data file that includes a template for the given visual effect. That is, the blank 
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use pre-rendered shadows.  The motivation would have been to improve processing time to allow for real time usage. 
Allowable Subject Matter
Claim(s) 2-5, 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2-5, the cited references do not consider how many of N images to capture and insert in the context of creating and inserting a virtual object for realistic depiction. Oka uses a fixed number of cameras, and Arora uses canonical views to generate 360 renderings.
Regarding claim(s) 7 and 9, neither reference suggests determination of angular variation for determining how to insert the new object. 
Regarding claim(s) 8-12, neither reference suggests consideration of the initial view as claimed.  

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611